Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on July 30, 2008 File No. 333-152068 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X / Pre-Effective Amendment No. 1 /X / Post-Effective Amendment No. / / SENTINEL GROUP FUNDS, INC. (Exact Name of Registrant as Specified in Charter) One National Life Drive 05604 Montpelier, Vermont (Zip Code) (Address of Principal Executive Offices) (802) 229-3113 (Registrants Telephone Number, including Area Code) D. Russell Morgan Copy to: c/o Sentinel Asset Management, Inc. John A. MacKinnon, Esq. One National Life Drive Sidley Austin LLP Montpelier, Vermont 05604 787 Seventh Avenue (Name and Address of Agent for Service) New York, New York 10019 The approximate date of the proposed public offering is as soon as practicable after the effective date of this Registration Statement. It is proposed that this Registration Statement will become effective July 31, 2008 pursuant to Rule 488 under the Securities Act of 1933, unless an earlier effective date is requested pursuant to Rule 488 and Rule 461. Title of securities being registered: Common Stock, par value $.01 per share, of Sentinel Conservative Allocation Fund, a series of Sentinel Group Funds, Inc. No filing fee is required because the Registrant is relying on Section 24(f) of and Rule 24f-3 under the Investment Company Act of 1940, as amended, pursuant to which it has previously registered an indefinite number of shares (File No. 811-214). SENTINEL HIGH YIELD BOND FUND A SERIES OF SENTINEL GROUP FUNDS, INC. One National Life Drive Montpelier, VT 05604 August 20, 2008 Dear Shareholder: A Special Meeting of Shareholders of the Sentinel High Yield Bond Fund will be held at One National Life Drive, Montpelier, VT 05604 on September 24, 2008 at 10:00 a.m., Eastern Time. Enclosed is a combined Proxy Statement/Prospectus, which contains an important proposal for you to consider. You are eligible to vote on the proposal because you were a shareholder of record of the Sentinel High Yield Bond Fund, a series of Sentinel Group Funds, Inc., at the close of the market on the New York Stock Exchange on July 22, 2008. The Sentinel Group Funds, Inc. Board of Directors has proposed that the Sentinel High Yield Bond Fund be reorganized with and into the Sentinel Conservative Allocation Fund, each a series of Sentinel Group Funds, Inc., in a tax-free reorganization. If the shareholders of the Sentinel High Yield Bond Fund approve the Reorganization, they will become shareholders of the Sentinel Conservative Allocation Fund. No sales charges or redemption fees will be imposed in connection with the Reorganization. In addition, we do not expect the Reorganization to cause the Sentinel High Yield Bond Fund shareholders to recognize any federally taxable gains or losses. However, the Sentinel High Yield Bond Fund will declare a dividend just prior to the Reorganization, which may result in taxable income to the Funds shareholders. The Sentinel High Yield Bond Fund seeks high current income by normally investing at least 80% of its net assets in lower-rated or junk bonds. The Sentinel Conservative Allocation Fund seeks a high level of current income and, secondarily, long-term growth of capital by normally dividing its net assets among several broad asset classes. Sentinel Asset Management, Inc. has broad discretion in allocating assets among the classes, which include investment-grade bonds, below investment-grade bonds and equity and equity-related securities. The Board has determined that the Reorganization is in the best interests of Sentinel Group Funds, Inc. and Sentinel High Yield Bond Fund and its shareholders, and recommends that you vote FOR the Reorganization of the Sentinel High Yield Bond Fund. The enclosed materials provide more information. Please read this information carefully and call us at 1-800-282- 3863 if you have any questions. Your vote is important to us, no matter how many shares you own. After you review the enclosed materials, we ask that you vote FOR the Reorganization of the Sentinel High Yield Bond Fund. QUESTIONS AND ANSWERS YOUR VOTE IS VERY IMPORTANT Q. On what am I being asked to vote at the upcoming Special Meeting of Shareholders on September 24, 2008? A. Shareholders of the Sentinel High Yield Bond Fund are being asked to approve its reorganization with and into the Sentinel Conservative Allocation Fund. Q. Has the Board of Directors approved the reorganization? A. After careful consideration, the Board of Directors has determined that the proposed reorganization is in the best interests of Sentinel Group Funds, Inc. and Sentinel High Yield Bond Fund and its shareholders and recommends that you vote For the reorganization. Q. How will the reorganization affect me as a shareholder? A. You will become a shareholder of the Sentinel Conservative Allocation Fund. Q. What is the timetable for the reorganization? A. If approved by shareholders (including the Class A shareholders voting separately) at the meeting, the reorganization is expected to take effect on or about September 26, 2008. Q. Who will pay for the reorganization? A. Sentinel Asset Management, Inc. and/or an affiliate has agreed to pay for costs related to the reorganization, such as the costs related to the printing and mailing of this proxy statement, holding the shareholder meeting and the tabulation of votes. The Sentinel Conservative Allocation Fund is responsible for the costs of qualifying its shares in the various states. Q. What will I receive in exchange for my current shares? A. You will receive shares of the Sentinel Conservative Allocation Fund of the same class as the shares you own of the Sentinel High Yield Bond Fund. If you own Sentinel High Yield Bond Fund Class A shares, an account will be created for you that will be credited Sentinel Conservative Allocation Fund Class A shares with an aggregate net asset value equal to the aggregate net asset value of your Sentinel High Yield Bond Fund Class A shares at the time of the reorganization. If you own Sentinel High Yield Bond Fund Class B shares, an account will be created for you that will be credited Sentinel Conservative Allocation Fund Class B shares with an aggregate net asset value equal to the aggregate net asset value of your Sentinel High Yield Bond Fund Class B shares at the time of the reorganization. If you own Sentinel High Yield Bond Fund Class C shares, an account will be created for you that will be credited Sentinel Conservative Allocation Fund Class C shares with an aggregate net asset value equal to the aggregate net asset value of your Sentinel High Yield Bond Fund Class C shares at the time of the reorganization. The number of shares you receive will depend on the relative net asset value of the shares of the two Funds on the effective date of the reorganization. Thus, although the aggregate net asset value in your account will be the same, you may receive a greater or lesser number of shares than you currently hold in the Sentinel High Yield Bond Fund. No physical share certificates will be issued to you. Q. Will the reorganization result in any federal tax liability to me? A. The reorganization is intended to qualify for U.S. federal income tax purposes as a tax-free reorganization. However, the Sentinel High Yield Bond Fund will declare a dividend of its taxable income and net capital gain, if any, just prior to the reorganization, which may result in taxable income to the Funds shareholders. Q. Can I exchange or redeem my Sentinel High Yield Bond Fund shares before the reorganization takes place? A. Yes. You may exchange your Sentinel High Yield Bond Fund shares for appropriate shares of another Sentinel Fund, or redeem your shares, at any time before the reorganization takes place, as set forth in the Sentinel High Yield Bond Funds Prospectus. If you choose to do so, your request will be treated as a normal exchange or redemption of shares and may be a taxable transaction. In addition, you will be charged any applicable contingent deferred sales charge or redemption fee on your exchange or redemption. Q. What will happen to my active Automatic Investment Plan or Systematic Withdrawal Plan? A. All account options, including Automatic Investment Plans, Systematic Withdrawal Plans and Bank Instructions, will automatically be copied to your new account. Q. Will I have to pay any sales load, commission or other similar fee in connection with the reorganization? A. No. You will not pay any sales load, commission or other similar fee in connection with the reorganization. Q. Will I be able to count the holding period of my Sentinel High Yield Bond Fund Class B or Class C shares toward any contingent deferred sales charge on the new shares I receive in the reorganization? A. The Class B and Class C shares of the Sentinel Conservative Allocation Fund issued in the reorganization will retain both the holding period and the contingent deferred sales charge schedule of the corresponding Class B or Class C shares of the Sentinel High Yield Bond Fund for which they were exchanged. Q. Why is a separate vote of the Class A shareholders of Sentinel High Yield Bond Fund necessary? A. It is expected that the total operating expense ratio for all classes of shares received by Sentinel High Yield Bond Fund shareholders in the reorganization will be lower than the total operating expense ratio of the Sentinel High Yield Bond Fund shares currently held by such shareholders. Because the Class A shares of Sentinel Conservative Allocation Fund are subject to a higher 12b-1 fee than are the Class A shares of Sentinel High Yield Bond Fund, a separate vote of the Sentinel High Yield Bond Fund Class A shareholders is required to approve the reorganization. The Board believes that the reorganization is in the best interests of all shareholders of Sentinel High Yield Bond Fund. Q. What happens if shareholders (including the Class A shareholders voting separately) do not approve the reorganization? A. If the reorganization is not approved, the reorganization will not occur, Sentinel High Yield Bond Fund will continue to operate as a separate series of Sentinel Group Funds, Inc. and you will remain a shareholder of the Sentinel High Yield Bond Fund. Q. I dont own very many shares. Why should I bother to vote? A. Your vote makes a difference. If numerous shareholders just like you fail to vote, the Fund may not receive sufficient votes to hold the meeting or approve the reorganization. Q. Who is entitled to vote? A. Any person who owned shares of the Sentinel High Yield Bond Fund on the record date, which was the close of business on the New York Stock Exchange on July 22, 2008, is entitled to vote on the reorganization - even if that person later sells the shares. You may cast one vote for each dollar of net asset value per share of the Sentinel High Yield Bond Fund you owned on the record date. Q. How can I vote? A. You can cast your vote by mail, telephone or internet or in person at the special shareholder meeting. To vote by mail, please mark your vote on the enclosed proxy card and sign, date and return the card in the postage-paid envelope provided. To vote by telephone or over the internet, please have the proxy card in hand and call the telephone number or go to the website address listed on the proxy card and follow the instructions. You may also vote by completing a ballot at the Special Meeting. Q. Whom do I contact for further information? A. You can contact your financial adviser for further information. You may also call ComputerShare, our proxy solicitor, at 609-275-5568 or visit our website at www.sentinelinvestments.com where you can send us an email message by selecting Contact Us. Important additional information about the proposal is set forth in the accompanying Proxy Statement/Prospectus. Please read it carefully. SENTINEL HIGH YIELD BOND FUND A SERIES OF SENTINEL GROUP FUNDS, INC. ONE NATIONAL LIFE DRIVE MONTPELIER, VT 05604 1-800-282-3863 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON SEPTEMBER 24, 2008 A Special Meeting of Shareholders (Meeting) of the Sentinel High Yield Bond Fund, a series of Sentinel Group Funds, Inc., a Maryland corporation (Corporation), will be held on September 24, 2008 at One National Life Drive, Montpelier, VT 05604 at 10:00 a.m., Eastern Time, for the purpose of considering and voting on the proposal(s) set forth below. Proposal 1, if approved by shareholders of the Sentinel High Yield Bond Fund (High Yield Bond Fund), will result in the transfer of assets and liabilities of the High Yield Bond Fund to the Sentinel Conservative Allocation Fund (Conservative Allocation Fund) in return for shares of the Conservative Allocation Fund. PROPOSAL 1: To consider and vote upon the reorganization of the High Yield Bond Fund with and into the Conservative Allocation Fund in accordance with the Plan of Reorganization and the transactions it contemplates, as described in the enclosed Proxy Statement/Prospectus. PROPOSAL 2: The transaction of such other business as may properly come before the Meeting or any postponement or adjournment thereof. Shareholders of record of the High Yield Bond Fund as of the close of the market on the New York Stock Exchange on July 22, 2008 are entitled to notice of and to vote at the Meeting, or any adjournment or postponement of the Meeting. Proposal 1 will be effected only if the shareholders of the High Yield Bond Fund vote to approve the Proposal. Your Vote Is Important. Please Authorize Your Proxy By Telephone Or Internet Or Complete, Sign, Date And Return Your Proxy Card. As a shareholder of the High Yield Bond Fund, you are asked to attend the Meeting either in person or by proxy. We urge you to vote by proxy. Your prompt authorization of a proxy will help assure a quorum at the Meeting and avoid additional expenses associated with further solicitation. Authorizing a proxy will not prevent you from voting your shares in person at the meeting. You may revoke your proxy before it is exercised by submitting to the Assistant Secretary of Sentinel Group Funds, Inc. a written notice of revocation or a subsequently signed proxy card, or by attending the Meeting and voting in person. A prior proxy can also be revoked by authorizing a subsequent proxy by telephone or through the internet. If you submit a properly executed proxy but do not indicate how you wish your shares to be voted, your shares will be voted For the Reorganization. If your shares are held through a broker, you must provide voting instructions to your broker about how to vote your shares in order for your broker to vote your shares at the Meeting. By Order of the Board of Directors, Lindsay E. Staples Assistant Secretary Montpelier, Vermont August 20, 2008 PROXY STATEMENT/PROSPECTUS DATED AUGUST 20, 2008 RELATING TO THE REORGANIZATION OF SENTINEL HIGH YIELD BOND FUND WITH AND INTO SENTINEL CONSERVATIVE ALLOCATION FUND EACH A SERIES OF SENTINEL GROUP FUNDS, INC. ONE NATIONAL LIFE DRIVE MONTPELIER, VT 05604 This Proxy Statement/Prospectus is furnished in connection with the solicitation of proxies by the Board of Directors (Board) of Sentinel Group Funds, Inc., a Maryland Corporation (Corporation), on behalf of its series, the Sentinel High Yield Bond Fund (High Yield Bond Fund) in connection with the Special Meeting of Shareholders (Meeting) to be held on September 24, 2008, at 10:00 a.m., Eastern Time, at One National Life Drive, Montpelier, VT 05604 or any adjournment or postponement of the Meeting. At the Meeting, shareholders of the High Yield Bond Fund will be asked to consider and approve a proposed reorganization of the Fund (Reorganization), as described in the Plan of Reorganization dated June 5, 2008 (Reorganization Plan), of the Corporation on behalf of the High Yield Bond Fund and Sentinel Conservative Allocation Fund (Conservative Allocation Fund), a series of the Corporation. The High Yield Bond Fund and Conservative Allocation Fund are sometimes referred to individually as a Fund and collectively as the Funds. A copy of the Reorganization Plan is attached as Exhibit A. PROPOSAL 1: To consider and vote upon the reorganization of the High Yield Bond Fund with and into the Conservative Allocation Fund in accordance with the Reorganization Plan and the transactions it contemplates, as described in this Proxy Statement/Prospectus. PROPOSAL 2: The transaction of such other business as may properly come before the Meeting or any adjournment or postponement thereof. The Reorganization Plan provides for (i) the transfer of substantially all of the High Yield Bond Funds assets and liabilities to the Conservative Allocation Fund, (ii) the issuance of shares of the Conservative Allocation Fund to the High Yield Bond Fund that have an aggregate net asset value equal to the aggregate net asset value of the outstanding shares of High Yield Bond Fund in redemption of the outstanding shares of High Yield Bond Fund and (iii) the distribution by High Yield Bond Fund of these shares of the Conservative Allocation Fund to the shareholders of the High Yield Bond Fund. If approved by shareholders of High Yield Bond Fund, the transfer is expected to occur as of the close of the market on the New York Stock Exchange (NYSE) (Effective Time) on September 26, 2008 (Closing Date). If the proposed Reorganization is approved and completed, each holder of shares in the High Yield Bond Fund as of the Effective Time of the Reorganization will receive a number of shares of the Conservative Allocation Fund with the same aggregate net asset value as the shares held in the Sentinel High Yield Bond Fund as of the Effective Time. The Conservative Allocation Fund offers Class A, Class B and Class C shares. Holders of Class A shares of the High Yield Bond Fund will receive an amount of Class A shares of the Conservative Allocation Fund equal in aggregate net asset value to their High Yield Bond Fund shares. Holders of Class B shares of the High Yield Bond Fund will receive an amount of Class B shares of the Conservative Allocation Fund equal in aggregate net asset value to their High Yield Bond Fund shares. Holders of Class C shares of the High Yield Bond Fund will receive an amount of Class C shares of the Conservative Allocation Fund equal in aggregate net asset value to their High Yield Bond Fund shares. The Funds are both series of the Corporation, an open-end, management investment company registered under the Investment Company Act of 1940, as amended (1940 Act). Currently, each Fund is advised by Sentinel Asset Management, Inc. (SAM). Sentinel Financial Services Company (SFSC) is the principal underwriter and Sentinel Administrative Services, Inc. (SASI) is the transfer agent and administrator for each Fund, and every other mutual fund for which SAM serves as investment advisor. This Proxy Statement/Prospectus sets forth concisely the information that a shareholder of the High Yield Bond Fund should know before voting on the Reorganization and constitutes an offering of Class A, Class B and Class C shares of the Conservative Allocation Fund. Please read it carefully and retain it for future reference. Certain additional relevant documents listed below, which have been filed with the Securities and Exchange Commission (SEC), are incorporated in whole or in part by reference. A Statement of Additional Information dated August 20, 2008, relating to this Proxy Statement/Prospectus and the Reorganization, which includes certain financial information about the Funds, has been filed with the SEC and is incorporated by reference in its entirety into this Proxy Statement/Prospectus. A copy of such Statement of Additional Information is available upon request and without charge by writing to the Sentinel Funds at One National Life Drive, Montpelier, VT 05604 or by calling toll-free at 1-800-282-3863. For a more detailed discussion of the investment objectives, policies, risks, and restrictions of the High Yield Bond Fund and the Conservative Allocation Fund, see the Prospectus and Statement of Additional Information dated March 28, 2008 and April 4, 2008, respectively, as they may be amended and/or supplemented, which have been filed with the SEC and which are (with respect to the information relating to the High Yield Bond Fund) incorporated by reference into this Proxy Statement/Prospectus. Copies of the Funds Prospectus and Statement of Additional Information are available upon request and without charge by writing to the Sentinel Funds at One National Life Drive, Montpelier, VT 05604 or by calling toll-free at 1-800-282-3863. This Proxy Statement/Prospectus is expected to be sent to shareholders on or about August 20, 2008. These securities have not been approved or disapproved by the securities and exchange commission, nor has the securities and exchange commission passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. No person has been authorized to give any information or to make any representations other than those contained in this Proxy Statement/Prospectus and in the materials expressly incorporated herein by reference and, if given or made, such other information or representations must not be relied upon as having been authorized by the funds. The shares offered by this proxy statement/prospectus are not deposits or obligations of, or guaranteed or endorsed by, any bank. these shares are not federally insured by, guaranteed by, obligations of or otherwise supported by the U.S. Government, the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other governmental agency. Investment in these shares involves investment risk, including possible loss of principal amount invested. This Proxy Statement/Prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities in any jurisdiction in which, or to any person to whom, it is unlawful to make such offer or solicitation. TABLE OF CONTENTS SYNOPSIS 1 THE REORGANIZATION 1 BOARD RECOMMENDATION 1 THE CORPORATION 2 FEES AND EXPENSES 2 INVESTMENT ADVISOR AND PORTFOLIO MANAGERS 4 COMPARISON OF PRINCIPAL INVESTMENT OBJECTIVES, STRATEGIES, AND POLICIES. 5 DISTRIBUTION AND SHAREHOLDER SERVICING ARRANGEMENTS 8 COMPARISON OF PURCHASE, REDEMPTION AND EXCHANGE POLICIES AND PROCEDURES 12 DISTRIBUTION POLICY AND TAXATION: DIVIDEND AND CAPITAL GAIN DISTRIBUTIONS. 17 COMPARISON OF PRINCIPAL INVESTMENT RISKS 18 SIGNIFICANT DIFFERENCES . 21 INFORMATION RELATING TO THE REORGANIZATION 21 DESCRIPTION OF THE REORGANIZATION 21 COSTS OF THE REORGANIZATION. 22 FEDERAL INCOME TAXES 22 CAPITALIZATION 23 REASONS FOR THE REORGANIZATION 23 SHAREHOLDER RIGHTS 26 GENERAL INFORMATION. 26 AUTHORIZED SHARES 26 VOTING RIGHTS. 26 SHAREHOLDER MEETINGS. 26 ELECTION AND TERM OF DIRECTORS 26 SHAREHOLDER LIABILITY. 26 DIRECTOR AND OFFICER LIABILITY AND INDEMNIFICATION 26 MORE INFORMATION ABOUT THE FUNDS 27 FINANCIAL HIGHLIGHTS. 28 BOARD RECOMMENDATION 28 VOTING MATTERS 28 GENERAL INFORMATION. 28 VOTING RIGHTS AND REQUIRED VOTE 28 RECORD DATE AND OUTSTANDING SHARES 29 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. 29 OTHER BUSINESS 29 SHAREHOLDER INQUIRIES 30 EXHIBIT A: PLAN OF REORGANIZATION A-1 EXHIBIT B: ADDITIONAL INFORMATION ABOUT THE CONSERVATIVE ALLOCATION FUND B-1 SYNOPSIS This Synopsis is designed to allow you to compare the current fees, investment objectives, policies and restrictions, and distribution, purchase, exchange and redemption procedures of the High Yield Bond Fund with those of the Conservative Allocation Fund. It is a summary of some information contained elsewhere in this Proxy Statement/Prospectus, or incorporated by reference into this Proxy Statement/Prospectus. Shareholders should read this entire Proxy Statement/Prospectus carefully. For more complete information, please read the Funds Prospectus, as it may be amended and/or supplemented. THE REORGANIZATION Background . Pursuant to the Reorganization Plan (attached as Exhibit A), the High Yield Bond Fund will transfer substantially all of its assets and liabilities to the Conservative Allocation Fund in exchange for shares of the Conservative Allocation Fund and the High Yield Bond Fund will distribute the shares to its shareholders. Holders of Class A shares of the High Yield Bond Fund will receive an amount of Class A shares of the Conservative Allocation Fund equal in aggregate net asset value to their High Yield Bond Fund shares. Holders of Class B shares of the High Yield Bond Fund will receive an amount of Class B shares of the Conservative Allocation Fund equal in aggregate net asset value to their High Yield Bond Fund shares. Holders of Class C shares of the High Yield Bond Fund will receive an amount of Class C shares of the Conservative Allocation Fund equal in aggregate net asset value to their High Yield Bond Fund shares. After distributing these shares, the High Yield Bond Fund will redeem all outstanding shares of its capital stock and will be terminated as a series of the Corporation. None of the transactions will be subject to any front-end or contingent deferred sales charges or redemption fees. As a result of the Reorganization, shareholders of the High Yield Bond Fund will become shareholders of the Conservative Allocation Fund. The Reorganization will not affect your right to purchase and redeem shares, to exchange among other series of the Corporation (each series of the Corporation is referred to as a Sentinel Fund and collectively as the Sentinel Funds) with which you would have been able to exchange prior to the Reorganization, and to receive dividends and other distributions. Because the fund resulting from the Reorganization will most closely resemble Conservative Allocation Fund, Conservative Allocation Fund will be the accounting survivor of the Reorganization. As such, the fund resulting from the Reorganization will assume the performance history of Conservative Allocation Fund at the closing of the Reorganization. Tax Consequences . The Reorganization is intended to qualify for U.S. federal income tax purposes as a tax-free reorganization. If the Reorganization so qualifies, shareholders of the High Yield Bond Fund will not recognize a gain or a loss for federal income tax purposes in the transactions contemplated by the Reorganization. However, the High Yield Bond Fund will declare a dividend of its taxable income and net capital gains, if any, just prior to its Reorganization, which may result in taxable income to the High Yield Bond Funds shareholders. Risk Factors . The Funds are subject to differing risks with respect to their investments. The Conservative Allocation Fund is principally subject to stock market and selection, sector, emerging markets, foreign banks and securities depositories, dollar rolls, government securities, and portfolio turnover risks, which are either not applicable to the High Yield Bond Fund, or as in the case of stock market and selection and sector risks, apply to the High Yield Bond Fund to a significantly lesser extent. Lower quality bonds risk applies to the High Yield Bond Fund to a significantly greater extent than to the Conservative Allocation Fund. General foreign securities, general fixed-income securities, zero-coupon and similar bonds, derivatives, not guaranteed, repurchase agreements, restricted and illiquid securities, securities lending and temporary defensive position risks apply to both the High Yield Bond and Conservative Allocation Funds. More information on each of these types of investment risk can be found under Comparison of Principal Investment Risks below. BOARD RECOMMENDATION. The Board, including the Directors who are not interested persons within the meaning of Section 2(a) (19) of the 1940 Act (Independent Directors), has determined that the Reorganization is advisable and in the best interests of the Corporation and the High Yield Bond Fund and its shareholders, and that the interests of existing shareholders in the Conservative Allocation Fund would not be diluted as a result of the transactions contemplated by the Reorganization. 1 THE BOARD RECOMMENDS THAT YOU VOTE FOR THE REORGANIZATION. THE CORPORATION. The Funds are series of the Corporation, an open-end management investment company, which was originally organized as a Delaware corporation on December 5, 1933 and was reorganized as a Maryland corporation on February 28, 1973. The Corporation offers redeemable shares in different classes and/or series. The High Yield Bond Fund offers Class A, Class B and Class C shares. The Conservative Allocation Fund also offers Class A, Class B and Class C shares. However, Class B shares of both Funds are closed to all purchases except exchanges. Both Funds are diversified. FEES AND EXPENSES. As an investor, you pay fees and expenses to buy and hold shares of the Fund. You may pay shareholder fees directly when you buy or sell shares. You pay annual fund operating expenses indirectly because they are deducted from Fund assets. The following tables allow you to compare the shareholder fees and annual fund operating expenses as a percentage of the aggregate daily net assets of each Fund that you may pay for buying and holding shares of the Fund. The pro forma line items show expenses of the Conservative Allocation Fund as if the Reorganization had occurred on the first day of the Funds fiscal year ended November 30, 2007. The Annual Fund Operating Expenses table and Example table shown below are based on actual expenses incurred during each Funds fiscal period ended November 30, 2007. Please keep in mind that, as a result of changing market conditions, total asset levels, and other factors, expenses at any time during the current fiscal year may be significantly different from those shown. Shareholder Fees (fees paid directly from your investment) Conservative Fund High Yield Bond Allocation Maximum Sales Charge (Class A) 1 4.00%
